ACCEPTED
                                                                                             05-14-01234-CV
                                                                                  FIFTH COURT OF APPEALS
                                                                                             DALLAS, TEXAS
                                                                                        5/11/2015 1:22:52 PM
                                                                                                  LISA MATZ
                                                                                                      CLERK

                                NO. 05-14-01234-CV

                                                                       FILED IN
                                                                5th COURT OF APPEALS
                                       In the                       DALLAS, TEXAS
                                                                5/11/2015 1:22:52 PM
                    Fifth District Court of Appeals at Dallas         LISA MATZ
                                                                        Clerk
______________________________________________________________________________

                           STO CORP., Appellant/Defendant



                                         v.



               CANAL SIDE LOFTS, LTD., ET AL., Appellees/Plaintiffs

______________________________________________________________________________

           On Appeal from the 44th Judicial District Court, Dallas County, Texas
                               Cause No. FV-22-04649-B
______________________________________________________________________________

           APPELLANT'S UNOPPOSED MOTION TO DISMISS APPEAL


           Leslie A. Benitez                             Keith C. Cramer
     Texas State Bar No. 02134300                  Texas State Bar No. 24051678
         Gordon & Rees LLP                             Gordon & Rees LLP
     816 Congress Ave., Ste. 1510                   2100 Ross Ave., Suite 2800
             Austin, Texas                             Dallas, Texas 75201
            (512) 582-6471                                (214) 231-4660
         (512) 391-0183 (fax)                          (214) 461-4053 (fax)


                          ATTORNEYS FOR APPELLANTS




                                    Page 1
          Appellant asks the Court to dismiss this appeal.

                                     A.      INTRODUCTION

          1.     Appellant is Sto Corp; appellees are Canal Side Lofts, Ltd., Andres Construction

Services, LLC, and P&M Plastering Contractors, Ltd./PMPC, Inc.

          2.     Appellant perfected the appeal on September 23, 2014, when it filed a notice of

appeal.

                            B.     ARGUMENT AND AUTHORITIES

          3.     The Court has the authority under Texas Rule of Appellate Procedure 42.1(a)(2)

to grant this unopposed motion to dismiss.

          4.     The parties have reached an agreement to compromise and settle their differences

in the suit.

                                       C.     CONCLUSION

          5.     For the reason states above, appellant asks the Court to grant this unopposed

motion to dismiss. Costs on appeal should be taxed against appellant in accordance with the

parties' agreement.


                                               Respectfully submitted,

                                               GORDON & REES LLP


                                               /s/ Leslie A. Benitez_____
                                               LESLIE A. BENITEZ
                                               State Bar No. 02134300
                                               lbenitez@gordonrees.com
                                               816 Congress Avenue, Suite 1510
                                               Austin, TX 78701
                                               Telephone: 512.391.0197
                                               Facsimile: 512.391.0183

                                            Page 2
                                          Keith C. Cramer
                                          State Bar No. 24051678
                                          kcramer@gordonrees.com
                                          2100 Ross Avenue, Suite 2800
                                          Dallas, Texas 75201

                                          Attorneys For STO CORP.



                       CERTIFICATE OF CONFERENCE
      I certify that Sto’s counsel consulted with counsel for Appellees and all parties are in

agreement.




                                          /s/ Leslie A. Benitez_____________
                                          Leslie A. Benitez




                                       Page 3
                          CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing has been served on
May 11, 2015, on the following counsel of record:

  Via Electronic Service                      Via Electronic Service
  aharlan@wgblawfirm.com                      jslates@slatesharwell.com
  dkoch@wgblawfirm.com                        mwaterman@slatesharwell
  Alan J. Harlan                              John W. Slates
  David B. Koch                               Matthew M. Waterman
  WRIGHT GINSBERG BRUSILOW P.C.               SLATES HARWELL, LLP
  600 Signature Place                         1700 Pacific, Suite 3800
  14755 Preston Road                          Dallas, TX 75201
  Dallas, TX 75254-6825                       Telephone: 469.317.1000
  Telephone: 972.788.1600                     Fax: 469.317.1100
  Facsimile: 972.702.0662                     Attorneys for Defendant Andres
  Attorneys for Plaintiff                     Construction Services, LLC

  Via Electronic Service
  Kelly.crain@wbclawfirm.com
  Kelly M. Crain
  WALTERS BALIDO & CRAIN, L.L.P.
  Founders Square
  900 Jackson Street, Suite 600
  Dallas, TX 75202
  Telephone: 214.749.4805
  Facsimile: 214.760.1670
  Counsel for P&M Plastering Contractors,
  Ltd. and PMPC, Inc.




                                       /s/ Leslie A. Benitez_____________
                                       Leslie A. Benitez




                                     Page 4